By the Court,
Talbot, J.:
The defendant was indicted jointly with C. Clark and Harry May for the crime of attempt to escape from the county jail. He was granted a separate trial, and he has appealed from the judgment directing his incarceration in the state prison for ten years. At the time he attempted to escape and in connection with such attempt joined in an assault upon the jailer, he was confined in the county jail under a bench warrant upon an indictment for burglary. So far as appears, the indictment and commitment were regular and the confinement proper. Questions of fact and relating to the intention of the defendant in connection with the attempted escape were for the jury which found him guilty as charged in the indictment. The specifications of error presented are substantially the same as those this day determined *158in the case of State v. Clark, 32 Nev. 145, who was convicted under the same indictment, and the decision in that case is conclusive in this one.
Exception was taken to Instruction No. 2 given by the court, which stated that the defendant at the beginning of the trial was presumed to be innocent, that the fact that an indictment had been found was not to be taken against him, and that it was the duty of the jury to reconcile, if possible, the evidence produced with the presumption of the defendant’s innocence. This instruction was quite favorable to the defendant, and in no way detrimental to him.
Exception was also taken to the introduction of evidence, but, as the indictment and commitment were sufficient, the testimony was properly admitted.
The judgment of the district court is affirmed.